Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 02/11/2020 of provisional application No. 62/975,146 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
Claims 2-20 were previously pending. Claims 2, 7, 11, 14 and 20 are amended. 
Applicant’s amendments to the claims have overcome each and every objection to the claims and the drawings previously set forth in the Non-Final Office Action mailed on 02/15/2022.
A complete action on the merits of claims 2-20 follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2, 3, 6 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Breiling et al. (US Publication No. 2018/0122685), hereinafter Breiling.
Regarding claim 2, Breiling teaches a carrier ring (annular shaped ring 132-2 shown in Fig. 9) for supporting a substrate (par. 0056: the ring 132-2 includes a first annular notch 330 that at least partially lies underneath a radially outer edge of the substrate 18) during semiconductor processing operations (par. 0004: deposit, etch or treat film on a substrate), the carrier ring comprising a ring structure having an inner diameter (ID) and an outer diameter (OD), wherein: the ring structure has a cross-sectional profile having (see reproduced and annotated Fig. 10 below) at least a first portion (1st), a second portion (2nd), a third portion (3rd), a fourth portion (4th, bottom surface), and a fifth portion (5th), the ring structure has a top surface that connects with the first portion, the first portion connects with the second portion, the second portion connects with the third portion, the third portion connects with the fourth portion, the fourth portion connects with the fifth portion, the third portion defines the inner diameter, the second portion is located between planes defined by the top surface and the fourth portion, and the fifth portion is at an acute angle (angle a) relative to the top surface, extends around the circumference of the ring structure (projection with the 5th extends around the centerline of the ring), and is sloped such that a thickness of the carrier ring between the fifth portion and the top surface increases with increasing distance from a center of the ring structure (compare D1 and t1 with D2 and t2).

    PNG
    media_image1.png
    540
    1228
    media_image1.png
    Greyscale

Regarding claim 3, Breiling teaches the fourth portion (4th) is parallel to the top surface.
Regarding claim 6, Breiling teaches the top surface is planar.
Regarding claim 17, Breiling teaches the connection between the third portion and the fourth portion is rounded (R1).
Regarding claim 18, Breiling teaches the connection between the fourth portion and the fifth portion is rounded (R2).
Regarding claim 19, Breiling teaches the first portion (1st) defines a diameter that is larger than a diameter of the substrate (see the radial gap in between).
Regarding claim 20, Breiling teaches the third portion (3rd) defines the inner diameter (ID) that is less than the diameter of the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Breiling in view of Seo et al. (US Patent No. 11,018,045), hereinafter Seo.
Regarding claim 7, Breiling does not teach a plurality of tabs spaced about, and extending radially inward from, an interior edge of the carrier ring.
Seo teaches a carrier ring with a plurality of tabs (wafer supports 46 in Fig. 8B) spaced about, and extending radially inward from, an interior edge of the carrier ring (44) (par. 48-50) to significantly reduce contact of the wafer W with the wafer support (par. 79-80).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Seo in device of Breiling and add plurality of substrate supports under the substrate. Doing so would reduce contact surface between the substrate and the substrate carrier.
Regarding claim 9, Seo teaches the tabs have substrate support surfaces (top surfaces of wafer supports 46 in Fig. 8B) that are configured to support the substrate.

Claims 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Breiling in view of Ngo et al. (US Patent No. 10,062,598), hereinafter Ngo.
Regarding claim 7, Breiling does not teach a plurality of tabs spaced about, and extending radially inward from, an interior edge of the carrier ring.
Ngo teaches (reproduced and annotated Figs. 1D-1E below) a carrier ring with a plurality of tabs (six wedges 182) spaced about, and extending radially inward from, an interior edge (inner edge 112) of the carrier ring (180 in Fig. 1D) to reduce a contacting surface area between a substrate and the susceptor 180 (par. 21-22).

    PNG
    media_image2.png
    665
    688
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Ngo in device of Breiling and add plurality of substrate supports under the substrate. Doing so would reduce contacting surface between the substrate and the substrate carrier.
Regarding claim 8, Ngo teaches (reproduced and annotated Figs. 1D-1E above) Ngo teaches the plurality of tabs are six tabs (par. 21-22).
Regarding claim 9, Ngo teaches (reproduced and annotated Figs. 1D-1E above) the tabs have substrate support surfaces (top surfaces of wafer supports 46 in Fig. 8B) that are configured to support the substrate.
Regarding claim 10, Ngo teaches (reproduced and annotated Figs. 1D-1E above) the substrate support surfaces are interposed between the second portion and the top surface.
Regarding claim 11, Ngo teaches (reproduced and annotated Figs. 1D-1E above) the second portion is offset from the top surface by a distance that is 
Regarding claim 12, Breiling teaches (reproduced and annotated Fig. 10 above) a sixth portion (6th) that connects with the fifth portion (5th).
Regarding claim 15, Breiling teaches (reproduced and annotated Fig. 10 below) the connection between the fifth portion and the sixth portion is rounded (R4).

    PNG
    media_image3.png
    378
    682
    media_image3.png
    Greyscale


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Breiling in view of Ngo as applied to rejection of claims 7, 9-12 and further in view of REYLAND et al. (US Publication No. 2014/0273460 A1), hereinafter REYLAND.
Regarding claims 13 and 14, Breiling alone or in combination with Ngo does not teach a plurality of standoffs (three standoffs) that protrude from the sixth portion.
REYLAND teaches (Figs. 2 and 3) a carrier ring 302 with plurality (par. 0026: three) of standoffs 214 under the lowest portion of the carrier ring to raise and lower the carrier ring.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of REYLAND in combined device of Breiling and Ngo and add standoffs (lift pins) to the lowest portion (6th) of the carrier ring for raising and lowering of the carrier ring.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Breiling in view of Gurary et al. (US Publication No. 2020/0248307 A1), hereinafter Gurary.
Regarding claim 16, in device of Breiling the connection between the top surface and the first portion is sharp and not rounded.
In device of Gurary (reproduced and annotated below) the connection between the top surface and the first portion (1554) is rounded for the purpose of transfer of stress (par. 0112).

    PNG
    media_image4.png
    507
    812
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Gurary in device of Breiling to make the connection between the top surface and the first portion rounded; doing so would prevent transfer of stress.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Breiling.
Regarding claim 4, as shown in Fig. 10 of Breiling above the top surface is offset from the second portion by a distance substantially equal to a thickness of the substrate.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to process substrates with different thicknesses on the carrier ring since substrate is the workpiece to have process on.
Regarding claim 5, the acute angle of Breiling appears to be more than 30 degrees.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to change this angle since there is an absence of criticality to this angle and there is also an absence of unexpected results.

Response to Arguments
Applicant’s arguments in amended claim 2 with regards to reference Breiling are fully considered, but was not found to be persuasive. Because as shown in annotated Fig. 10 above, Breiling teaches the amended claim.
Applicant arguments with regards to reference PAN et al. (US Publication No. 2014/0113458) not teaching the tabs “extending radially inward” in amended claim 7 is found persuasive and therefore examiner has withdrawn the previous rejection and the claims are rejected with different secondary references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723